DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed November 13, 2020 in response to the Office Action of August 17, 2020 acknowledged and has been entered.  
2.	Claims 14, 16, 17, 27, 29-31, 34-35, 37, 40 and 41 are pending.  Claims 34 and 35 were previously withdrawn.  
3.	Claims 14, 16, 17, 27, 29-31, 37, 40 and 41 are under consideration.
Rejections and Objections Maintained
Specification
4.	The amendment filed November 11, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the incorporation by reference of the disclosures of applications PCT/GB2016/050795 filed March 22, 2016 and Application 1504840.8 filed on March 23, 2015 in the United Kingdom.
MPEP 211.02 (a)(II) states:
When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying of the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).



	Applicant did not specifically traverse or make amendments with respect to this objections.  Thus the objection is maintained for the reasons of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 14 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon, B-S (KR 1020110089015 August 04, 2011), “Kwon” evidenced by Bitra et al. (J. Biol. Chem 2018 293 (26):9958-9969), “Bitra” and Kim et al. (Immune Network August, 2011 11(4): 216-222), “Kim” for the reasons of record.
Kwon teaches pentamerized 4-1BB ligand (4-1BBL) joined to the COMP/SEQ ID NO: 1 protein.  See Title, Abstract, claim 1 and claim 4, Table 1, SEQ ID NO: 11 and Figure 1. 
Bitra teaches that 4-1BBLcomprises an extracellular domain that binds to 4-1BB, a transmembrane domain, and a cytoplasmic domain. See abstract and Figures 1 and 2. 
Kim teaches that the cytoplasmic domain of 4-1BBL induces IL-6 and TNF- mRNA, increased phosphorylation of Erk, p 38 MAPK, and Jnk, and activated transcription factors C/EBP and CREB.  See abstract and Figures 1-3.
Thus the pentamerized 4-1BB ligand joined to the COMP/SEQ ID NO: 1 protein of Kwon comprises an antigen binding domain, a COMP domain, a transmembrane domain and an endodomain comprising an intracellular signaling domain. 


Response to Arguments
6.	Applicant argues that Kwon does not describe a protein comprising domains listed in the order as in the foregoing quote from the Office Action. The fusion proteins described by Kwon do not comprise the antigen-binding and COMP domains in the same order as in the chimeric antigen receptor (CAR) described in the present application (e.g., in Figure 5) and recited in the present claims. In the present CARs, the antigen binding domain of the CAR is at the N-terminus of the CAR followed by the COMP domain before a transmembrane domain. As described in Kwon in the paragraph spanning pages 6 and 7 and shown in Kwon Figure 1 A, the Kwon fusion proteins comprise the h4-1 BB protein fused to the carboxyl end of COMP, i.e., fused in the opposite order compared to the order in the present CARs. The original Kwon document including figures is submitted herewith.
Applicant argues that Kwon therefore does not anticipate claims 14 and 40 herein, and the Section 102 rejection should be withdrawn. 

Applicant’s arguments have been considered, but have not been found persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the order of the antigen binding domain, COMP domain and transmembrane domain) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Although the domains of the CAR in claim 14 are numbered, the numbers do not confer a specific order of the CAR domains from the N-terminus to C-terminus.  Thus, Applicant’s arguments are not found persuasive and the rejection is maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim 14, 24, 27, 29-31, 37, 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, B-S (KR 1020110089015 August 04, 2011), “Kwon” evidenced by Bitra et al. (J. Biol. Chem 2018 293 (26):9958-9969), “Bitra” and Kim et al. (Immune Network August, 2011 11(4): 216-222), “Kim” for the reasons of record.
Kwon teaches as set forth above, but does not specifically teach nucleic acids and vectors in cells expressing the full length 4-1BBL fused to COMP.
Kwon additionally teaches nucleic acids and vectors and cells for expression and production of the 4-1BBL COMP fusion protein for the stimulation of T cells.  See pages 14-29 of the translation. 
prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of Kwon and construct nucleic acids and vectors in cells expressing the full length 4-1BBL fused to COMP to produce the full length 4-1BBL fused to COMP for stimulation of T-cells as taught by Kwon.  One of skill in the art could have chosen from the cells taught by Kwon, CHO and T-cells, for the production of the 4-1BBL COMP fusion protein to find the optimal cell for production of the fusion protein.
The recitation of a pharmaceutical composition in claim 31 is only suggestive of an intended use that does not change the structure or function of the claimed invention. 

Response to Arguments
8.	Applicant argues that it would not have been obvious from Kwon to construct nucleic acids and vectors in cells that encode CARs comprising an antigen-binding domain and COMP domain in the order recited in the present claims. It would not have been obvious to a person of ordinary skill in the art because, as explained above, Kwon directs the reader to fusion proteins with a COMP domain and 4-1 BBL antigen-binding domain in the opposite order compared to the order in the present CARs.
Applicant argues that the Section 103 rejection should therefore be withdrawn.

Applicant’s arguments have been considered, but have not been found persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the order of the antigen binding domain, COMP domain and transmembrane domain) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Although the domains of the CAR in claims 14 and 24 are 
Conclusion
9.	All other objections recited in the Office Action of August 17, 2020 are withdrawn in view of Applicant’s amendments.
10.	Claims 14, 24, 27, 29-31, 37, 40 and 41 are rejected.  Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	No claims allowed.  
12.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642